Case: 12-5072     Document: 37   Page: 1   Filed: 10/11/2012




          NOTE: This order is nonprecedential.

  Wntteb ~tate~ Q[ourt of ~peaI~
      for tbe jfeberaI Q[trcutt

                CARLOS A. DIAZ-LABOY,
                   Plaintiff-Appellant,

                         v.
                   UNITED STATES,
                   Defendant-Appellee.


                       2012-5072


   Appeal from the United States Court of Federal
Claims in case no. 10-CV-751, Judge Lawrence J. Block.


                     ON MOTION


                       ORDER
    Carlos A. Diaz-Laboy moves to amend his name in the
caption.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion to amend the official caption is granted.
The revised official caption is reflected above.
Case: 12-5072   Document: 37   Page: 2   Filed: 10/11/2012




CARLOS DIAZ-LABOY   v. US                            2


                                FOR THE COURT



                                /s/ Jan Horbaly
                               Jan Horbaly
                               Clerk
   s21